Citation Nr: 1822894	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-07 773	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD.  


FINDINGS OF FACT

On March 16, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran appealed a July 2014 decision that denied service connection for PTSD.  His appeal was filed in February 2015.  An August 2016 rating decision granted service connection for PTSD and assigned a 50 percent evaluation from February 26, 2015, and a 70 percent rating from June 22, 2016.  The RO certified the PTSD issue for appellate review in April 2017.  In a statement received in March 2018, the Veteran submitted a statement wherein he expressed his satisfaction for the grant of service connection for PTSD, and that he wished to withdraw his appeal.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


